 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20         Page 1 of 9 PageID 1288



                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

BRENTON K. F,                             §
                                          §
          Plaintiff,                      §
                                          §
V.                                        §            No. 3:19-cv-1449-BN
                                          §
ANDREW SAUL, Commissioner of              '
Social Security,                          §
                                          §
          Defendant.                      §

                       MEMORANDUM OPINION AND ORDER

      Plaintiff Judith O. K., on behalf of Brenton K. F., deceased, seeks judicial

review of a final adverse decision of the Commissioner of Social Security pursuant to

42 U.S.C. § 405(g).

      For the reasons explained below, the hearing decision is reversed.

                                   Background

      Plaintiff alleges that her husband, Brenton, was disabled due to a variety of

ailments. After his application for disability insurance benefits was denied initially

and on reconsideration, he requested a hearing before an administrative law judge

(“ALJ”). That hearing was held on February 22, 2018. See Dkt. No. 10-1 at 31 - 69

(Administrative Record (“AR”) at 28 - 66) (Hearing Transcript).

      At the time of the hearing, Brenton was 59 years old. He was a college graduate

and had past work experience as a leasing and sales agent. Brenton had not engaged

in substantial gainful activity during the period from the alleged onset date of

January 1, 2012 through the date last insured of June 30, 2012.

                                          1
 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20              Page 2 of 9 PageID 1289



       The ALJ found that Plaintiff was not disabled during the applicable period and

therefore not entitled to disability benefits. See id. at 18 - 26 (AR at 15 - 23) (Decision).

Although the medical evidence established that through the date last insured

Brenton suffered from chronic pain syndrome, degenerative disc disease of the

lumbar spine, and cervical spondylosis, the ALJ concluded that the severity of those

impairments did not meet or equal any impairment listed in the social security

regulations. The ALJ further determined that, through the date last insured, Brenton

had the residual functional capacity to perform his past relevant employment as a

leasing and sales agent.

       Brenton appealed that decision to the Appeals Council. The Council affirmed.

       Brenton then filed this action in federal district court. Plaintiff contends that

the hearing decision is not supported by substantial evidence and results from

reversible legal error.

       More particularly, Plaintiff argues that: (1) the finding that Brenton could

perform past relevant work was based on an improper hypothetical question to the

vocational expert; (2) the ALJ failed to explain why Brenton’s neck and back

impairments did not satisfy Listing 1.04; and (3) the ALJ improperly rejected the

opinions of Brenton’s treating physicians.

       The Court determines that the hearing decision must be reversed and this case

remanded to the Commissioner of Social Security for further proceedings consistent

with this opinion.

                                    Legal Standards



                                             2
 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20            Page 3 of 9 PageID 1290



      Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a

whole and whether Commissioner applied the proper legal standards to evaluate the

evidence. See 42 U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir.

2014); Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995). Substantial evidence is

“more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.

389, 401 (1971); accord Copeland, 771 F.3d at 923. The Commissioner, rather than

the courts, must resolve conflicts in the evidence, including weighing conflicting

testimony and determining witnesses’ credibility, and the Court does not try the

issues de novo. See Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995); Greenspan

v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994). This Court may not reweigh the evidence

or substitute its judgment for the Commissioner’s but must scrutinize the entire

record to ascertain whether substantial evidence supports the hearing decision. See

Copeland, 771 F.3d at 923; Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988). The

Court “may affirm only on the grounds that the Commissioner stated for [the]

decision.” Copeland, 771 F.3d at 923.

      “In order to qualify for disability insurance benefits or [supplemental security

income], a claimant must suffer from a disability.” Id. (citing 42 U.S.C. § 423(d)(1)(A)).

A disabled worker is entitled to monthly social security benefits if certain conditions

are met. See 42 U.S.C. § 423(a). The Act defines “disability” as the inability to engage

in substantial gainful activity by reason of any medically determinable physical or



                                            3
 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20          Page 4 of 9 PageID 1291



mental impairment that can be expected to result in death or last for a continued

period of 12 months. See id. § 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook

v. Heckler, 750 F.2d 391, 393 (5th Cir. 1985).

      “In evaluating a disability claim, the Commissioner conducts a five-step

sequential analysis to determine whether (1) the claimant is presently working; (2)

the claimant has a severe impairment; (3) the impairment meets or equals an

impairment listed in appendix 1 of the social security regulations; (4) the impairment

prevents the claimant from doing past relevant work; and (5) the impairment

prevents the claimant from doing any other substantial gainful activity.” Audler v.

Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007).

      The claimant bears the initial burden of establishing a disability through the

first four steps of the analysis; on the fifth, the burden shifts to the Commissioner to

show that there is other substantial work in the national economy that the claimant

can perform. See Copeland, 771 F.3d at 923; Audler, 501 F.3d at 448. A finding that

the claimant is disabled or not disabled at any point in the five-step review is

conclusive and terminates the analysis. See Copeland, 771 F.3d at 923; Lovelace v.

Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

      In reviewing the propriety of a decision that a claimant is not disabled, the

Court’s function is to ascertain whether the record as a whole contains substantial

evidence to support the Commissioner’s final decision. The Court weighs four

elements to determine whether there is substantial evidence of disability: (1)

objective medical facts; (2) diagnoses and opinions of treating and examining



                                           4
    Case 3:19-cv-01449-BN Document 20 Filed 09/29/20        Page 5 of 9 PageID 1292



physicians; (3) subjective evidence of pain and disability; and (4) the claimant’s age,

education, and work history. See Martinez, 64 F.3d at 174.

        The ALJ has a duty to fully and fairly develop the facts relating to a claim for

disability benefits. See Ripley, 67 F.3d at 557. If the ALJ does not satisfy this duty,

the resulting decision is not substantially justified. See id. However, the Court does

not hold the ALJ to procedural perfection and will reverse the ALJ’s decision as not

supported by substantial evidence where the claimant shows that the ALJ failed to

fulfill the duty to adequately develop the record only if that failure prejudiced

Plaintiff, see Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012) – that is, only if

Plaintiff’s substantial rights have been affected, see Audler, 501 F.3d at 448.

“Prejudice can be established by showing that additional evidence would have been

produced if the ALJ had fully developed the record, and that the additional evidence

might have led to a different decision.” Ripley, 67 F.3d at 557 n.22. Put another way,

Plaintiff “must show that he could and would have adduced evidence that might have

altered the result.” Brock v. Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).

                                       Analysis

        Among the arguments Plaintiff makes is a single ground that compels remand

– the ALJ relied on an incomplete hypothetical at Step 4. 1 Specifically, Plaintiff

argues that the ALJ’s decision rests on vocational expert (“VE”) testimony that failed




1
 By remanding this case for further administrative proceedings, the Court does not
suggest that Plaintiff is or should be found disabled.


                                            5
 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20          Page 6 of 9 PageID 1293



to account for the postural, manipulative, and environmental limitations identified

by the ALJ in his decision.

      At the hearing, the ALJ called a VE to help determine if Brenton was capable

of performing his past relevant work. See Greenspan v. Shalala, 38 F.3d 232, 239 (5th

Cir. 1994) (affirming determination, based in part on testimony of vocational expert,

that claimant was able to perform past relevant work).

      The ALJ asked the VE to consider a hypothetical person who was the same age

and with the same education and work history as Brenton and who had limitations

consistent with “medium” work, with postural, environmental, and manipulative

limitations. See Dkt. No. 10-1 at 51-52 (AR at 54-55); 20 C.F.R. § 404.1567(c) (defining

medium work). Those limitations included occasional balancing, crawling, and

overhead reaching on the left; occasional exposure to unprotected heights or

vibration; and frequent climbing, stooping, kneeling, and crouching. See id. The VE

responded that such a person could perform Brenton’s past work as a leasing and

sales agent. See id. at 58 (AR at 55).

      The ALJ then asked the VE to consider a hypothetical individual with the same

limitations but who could lift no more than twenty pounds occasionally and who was

off task 5% of the workday. See id. at 62-63 (AR at 59-60). The VE responded:

      If the two limitations are lifting of 20 pounds maximum and off task 5%,
      that would not preclude, in my opinion, the leasing or sales agent, if
      those were the only two limitations.

Id. at 63 (AR at 60) (emphasis added).




                                           6
 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20             Page 7 of 9 PageID 1294



       The ALJ found that Brenton had the residual functional capacity to perform a

limited range of light work. The ALJ limited Brenton to light work activity, in which

Brenton would remain off task for 5% of the time in an eight-hour work day, with

occasional balancing, crawling, and overhead reaching on the left, occasional

exposure to unprotected heights or vibration, and frequent climbing, stooping,

kneeling, and crouching. See Dkt. No. 10-1 at 22 (AR at 19).

       The ALJ then found that Brenton was capable of performing his past relevant

work as a leasing and sales agent. See id. at 26 (AR at 23). The ALJ referred only to

the VE’s testimony to explain this determination. See id. at 25-26 (AR at 22-23).

       The ALJ may rely on the VE’s responses to hypothetical questions only when

the hypothetical question “’incorporates reasonably all disabilities of the claimant

recognized by the ALJ.’” Boyd v. Apfel, 239 F.3d 698, 707 (5th Cir. 2001) (quoting

Bowling v. Shalala, 36 F.3d 431, 436 (5th Cir. 1994)). According to the ALJ, “[t]he VE

assumed that this individual could perform” the limited range of light work in the

ALJ’s RFC finding, including postural, manipulative and environmental limitations,

and “[t]he VE testified that this individual could perform the claimant’s past work.”

Dkt. No. 10-1 at 26 (AR at 23).

       The ALJ was not required to use VE testimony to determine whether Brenton could

return to past relevant work. See, e.g., Williams v. Califano, 590 F.2d 1332, 1334 (5th Cir.

1979). But he did. And, when the ALJ chooses to rely on the VE’s testimony, that reliance

must be predicated on a hypothetical question that accurately reflects all of the claimant’s

limitations – even in step-four decisions. See Oroosco v. Comm’r of Soc. Sec. Admin., 171 F.



                                             7
 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20              Page 8 of 9 PageID 1295



Supp. 3d 539, 577 (E.D. Tex. 2016); Piccolella v. Astrue, No. 3:09-cv-696-M, 2010 WL 1050145,

at *3 (N.D. Tex. Mar. 18, 2010); Glenn v. Massanari, No. 3:01-cv-576-D, 2001 WL 1135401, at

*6-*7 (N.D. Tex. Sept. 14, 2001).

       Here, it is unclear whether the VE misheard or misunderstood the ALJ’s

hypothetical question, but the VE interpreted the question to consist of lifting no

more than twenty pounds and being 5% off task as “the only limitations.” As a result,

the VE was responding to a defective hypothetical question. And, when an ALJ relies

on testimony elicited by a defective hypothetical question, the Commissioner does not

carry his burden to show that, despite a claimant's impairments, a claimant could

perform past relevant work. See Boyd, 239 F.3d at 708.

       Because the ALJ might have reached a different decision if he had elicited and

relied on testimony responding to a proper hypothetical question (or, at least, had not

relied on the testimony elicited by a defective hypothetical question), the ALJ’s

reliance on the VE’s response to a flawed hypothetical question is reversible error.

See, e.g., Farley v. Colvin, No. 1:15-cv-1282, 2016 WL 4543113, at *7 (N.D. Ohio Aug.

31, 2016) (remanding where VE misconstrued hypothetical question as omitting

stopping restrictions); Wollman v. Colvin, No. 13-cv-37-CJP, 2013 WL 5700975, at *8

(S.D. Ill. Oct. 18, 2013) (remanding where “the VE thought the ALJ limited plaintiff

to occasional, rather than no, lifting of the arms higher than shoulder level”); Rogers

v. Colvin, No. ED CV 13-1294 JCG, 2014 WL 996487, at *1 (C.D. Cal. Mar. 12, 2014)

(remanding where “VE either misheard or misinterpreted the ALJ’s question” as

limiting plaintiff to no more than four hours instead of two hours of walking).



                                             8
 Case 3:19-cv-01449-BN Document 20 Filed 09/29/20                                        Page 9 of 9 PageID 1296



                                    Conclusion

      The hearing decision is reversed, and this case is remanded to the

Commissioner of Social Security for further proceedings consistent with this opinion.

      DATED: September 29, 2020




                                       ______________________________________________________________________________________________________________________


                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                              9
